UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6421



HERMAN GREEN,

                                              Plaintiff - Appellant,

          versus


EMSA CORRECTIONAL CARE, INCORPORATED; RESIDENT
AGENT; WAYNE BERRY, MD, Administrator; D.
HOOD, Nurse Administrator; JOHN MOSS, P.A.; K.
DOUGLAS, R.N.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
99-1269-DKC)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Green, Appellant Pro Se. Donald Joseph Crawford, GODARD,
WEST & ADELMAN, P.C., Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman Green appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Green v. EMSA Correctional Care, Inc., No. CA-

99-1269-DKC (D. Md. Feb. 17, 2000).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 16, 2000, the district court’s records show that it was
entered on the docket sheet on February 17, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2